            Case 1:18-cv-09054-RA Document 1 Filed 10/03/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANGUS MORDANT,

                                Plaintiff,                    Docket No. 18-cv-9054

        - against -                                           JURY TRIAL DEMANDED

 CITINSIDER LLC,

                                Defendant.



                                          COMPLAINT

       Plaintiff Angus Mordant (“Mordant” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Citinsider LLC (“Citinsider” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Senator Brian Benjamin, owned and registered by Mordant, a New

York based professional photographer. Accordingly, Mordant seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
             Case 1:18-cv-09054-RA Document 1 Filed 10/03/18 Page 2 of 5



       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.       Mordant is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 261 West 25

Street Apt. 7B, New York, NY 10001.

       6.       Upon information and belief, Citinsider is a domestic limited liability company

duly organized and existing under the laws of the State of New York, with a place of business

373 Park Avenue South, 6th Floor, New York, NY 10016.

       7.       At all times material, hereto, Citinsider has owned and operated a website at the

URL: https://brokerpulse.com (the “Website”).

                                   STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       8.       Mordant photographed Senator Brian Benjamin (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       9.       Mordant then licensed the Photograph to the New York Daily News.

       10.      On May 24, 2017, the New York Daily News ran an article that featured the

Photograph on its web edition entitled Democrats seek unity with breakaway pols to give the

party control of New York State Senate. See http://www.nydailynews.com/news/politics/dems-

seek-unity-give-party-control-new-york-state-senate-article-1.3193478

       11.      The New York Daily News included an authorship credit (also known as a “gutter

credit”) below the Photograph which clearly identified Mordant as the author of the Photograph.

A true and correct copy of the New York Daily News article is attached hereto as Exhibit B.
             Case 1:18-cv-09054-RA Document 1 Filed 10/03/18 Page 3 of 5



       12.        Mordant is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       13.        The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-062-520, with effective date of June 23, 2017 (the “520

Registration”. Attached as Exhibit C is a true and correct copy of the 520 Registration.

       14.        The content title of the Photograph, as listed on the face of the 520 Registration, is

“Mordant, Brian Benjamin, 5_24_2017.jpg.”

       B.         Defendant’s Infringing Activities

       15.        On or about June 17, 2017, Citinsider ran an article on the Website titled City

Under Fire: Rebranding Neighborhood Names In New York City May Soon Be Illegal. See URL

https://brokerpulse.com/2017/07/17/city-under-fire-rebranding-neighborhood-names-in-new-

york-city-may-soon-be-illegal/ (the “Article”).

       16.        The Article prominently featured the Photograph. A true and correct copy of the

Article, as well as a screenshot, is attached hereto as Exhibit D.

       17.        Citinsider did not license the Photograph from Plaintiff for its Article.

       18.        Citinsider did not have Plaintiff’s permission or consent to publish the Photograph

on its Website.

       19.        Prior to the filing of this lawsuit, there was no communication between Plaintiff

and Defendant.

                                CLAIM FOR RELIEF
                  (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

       20.        Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.
             Case 1:18-cv-09054-RA Document 1 Filed 10/03/18 Page 4 of 5



       21.      Citinsider infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Citinsider is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

       22.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       23.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful or in reckless disregard of Plaintiff’s rights.

       24.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       25.      Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       26.      Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.       That Defendant Citinsider be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.       That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                profits, gains or advantages of any kind attributable to Defendant’s infringement
            Case 1:18-cv-09054-RA Document 1 Filed 10/03/18 Page 5 of 5



               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded pre-judgment interest; and

       5.      Such other and further relief as the Court may deem just and proper.



                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 3, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/jameshfreeman
                                                             James H. Freeman, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             JF@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff
